Exhibit 10.4
 
NEITHER THE WARRANTS REPRESENTED BY THIS CERTIFICATE NOR THE SHARES OF COMMON
STOCK TO BE ISSUED ON EXERCISE HEREOF HAVE BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND
NEITHER THE WARRANT NOR THE SUCH SHARES NOR ANY INTEREST THEREIN MAY BE OFFERED,
SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION
STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES ACT, OR (2)
PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT AND ANY
APPLICABLE STATE SECURITIES LAWS AND THE COMPANY SHALL HAVE RECEIVED AN OPINION
OF COUNSEL ACCEPTABLE TO THE COMPANY AS TO SUCH EXEMPTION.


IN ADDITION, A SECURITIES PURCHASE AGREEMENT DATED AS OF     OCTOBER 29, 2009,
AS AMENDED (THE “PURCHASE AGREEMENT”), A COPY OF WHICH MAY BE OBTAINED FROM THE
COMPANY AT ITS PRINCIPAL EXECUTIVE OFFICE, CONTAINS CERTAIN ADDITIONAL
AGREEMENTS BETWEEN THE PARTIES WITH RESPECT TO THIS WARRANT.



--------------------------------------------------------------------------------


LONGWEI PETROEUM INVESTMENT HOLDING LIMITED


COMMON STOCK PURCHASE WARRANT


Number of
Shares:  ___________                                                                                                                                                                                
  Holder: ___________
                                                                                     

Expiration Date: October 29, 2012


Exercise Price per Share: $2.255


LONGWEI PETROEUM INVESTMENT HOLDING LIMITED, a Colorado corporation (the
“Company”), hereby certifies that, for value received, ____________, or
registered assigns (the “Warrant Holder”), is entitled, subject to the terms set
forth below, to purchase from the Company up to [_______] (             ) shares
(as adjusted from time to time as provided in Section 7 of this Warrant, the
“Warrant Shares”) of common stock, no par value (the “Common Stock”), of the
Company at a price of $2.255 per Warrant Share (as adjusted from time to time as
provided in Section 7, the “Exercise Price”), at any time and from time to time
from and after the date thereof and through and including 5:00 p.m. New York
City time on October 29, 2012 (the “Expiration Date”), and subject to the terms
and conditions set forth below.  This Warrant is issued pursuant to the terms of
a Securities Purchase Agreement dated as of October 29, 2009 by and among the
Company and the investors listed on the Schedule of Buyers attached hereto (the
“SPA”).  Defined terms not otherwise defined herein shall have the respective
meanings set forth in the SPA.


1. Registration of Warrant.  The Company shall register this Warrant upon
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Warrant Holder hereof from time to
time.  The Company may deem and treat the registered Warrant Holder of this
Warrant as the absolute owner hereof for the purpose of any exercise hereof or
any distribution to the Warrant Holder, and for all other purposes, and the
Company shall not be affected by notice to the contrary.
 

--------------------------------------------------------------------------------


2. Investment Representation.  The Warrant Holder by accepting this Warrant
represents that the Warrant Holder is acquiring this Warrant for its own account
or the account of an affiliate (that is an “accredited investor,” as defined
under Regulation D promulgated under the Securities Act (an “Accredited
Investor”), which has been identified to and approved by the Company for
investment purposes and not with the view to any offering or distribution and
that the Warrant Holder will not sell or otherwise dispose of this Warrant or
the underlying Warrant Shares in violation of applicable securities laws.  The
Warrant Holder acknowledges that the certificates representing any Warrant
Shares will bear a legend indicating that they have not been registered under
the Securities Act, and may not be sold by the Warrant Holder except pursuant to
an effective registration statement or pursuant to an exemption from
registration requirements of the Securities Act and in accordance with federal
and state securities laws.
 
3. Validity of Warrant and Issue of Shares.  The Company represents and warrants
that this Warrant has been duly authorized and validly issued and warrants and
agrees that all of the Warrant Shares, when issued on exercise of this Warrant,
shall be duly authorized, validly issued, fully paid and nonassessable and free
from all taxes, Liens and charges with respect to the issue thereof other than
those incurred by the Holder.  The Company further warrants and agrees that
during the Exercise Period, the Company will at all times have authorized and
reserved a sufficient number of Common Stock to provide for the exercise of the
rights represented by this Warrant.
 
4. Registration of Transfers and Exchange of Warrants.
 
a. Subject to compliance with the federal and state securities laws, the Company
shall register the transfer of any portion of this Warrant in the Warrant
Register, upon surrender of this Warrant with the Form of Assignment attached
hereto duly completed and signed to the Company at the office specified in or
pursuant to Section 12.  Upon any such registration or transfer, a new warrant
to purchase Common Stock, in substantially the form of this Warrant (any such
new warrant, a “New Warrant”), evidencing the portion of this Warrant so
transferred shall be issued to the transferee and a New Warrant evidencing the
remaining portion of this Warrant not so transferred, if any, shall be issued to
the transferring Warrant Holder.  The acceptance of the New Warrant by the
transferee thereof shall be deemed the acceptance of such transferee of all of
the rights and obligations of a Warrant Holder of a Warrant.
 
b. This Warrant is exchangeable, upon the surrender hereof by the Warrant Holder
to the office of the Company for one or more New Warrants, evidencing in the
aggregate the right to purchase the number of Warrant Shares which may then be
purchased hereunder.  Any such New Warrant will be dated the date of such
exchange.
 
5.  
Exercise of Warrants.

 
a. Upon surrender of this Warrant with the Form of Election to Purchase attached
hereto duly completed and signed to the Company, at its address set forth in
Section 12, and upon payment and delivery of the Exercise Price per Warrant
Share multiplied by the number of Warrant Shares that the Warrant Holder intends
to purchase hereunder, in lawful money of the United States of America, by wire
transfer or by certified or official bank check or checks, to the Company, all
as specified by the Warrant Holder in the Form of Election to Purchase, the
Company shall promptly (but in no event later than three Business Days after the
Date of Exercise (as defined herein)) issue or cause to be issued  and cause to
be delivered to or upon the written order of the Warrant Holder and in such name
or names as the Warrant Holder may designate (subject to the restrictions on
transfer described in the legend set forth on the face of this Warrant), a
certificate for the Warrant Shares issuable upon such exercise, with such
restrictive legend as required by the Securities Act.  Any Person so designated
by the Warrant Holder to receive Warrant Shares shall be deemed to have become
holder of record of such Warrant Shares as of the Date of Exercise of this
Warrant; provided, however, that in the event the Warrant Shares are not
registered for resale by the Warrant Holder, such Person shall reasonably
demonstrate to the Company its status as an Accredited Investor.
 

--------------------------------------------------------------------------------


 
b. A “Date of Exercise” means the date on which the Company shall have received
(i) this Warrant (or any New Warrant, as applicable), with the Form of Election
to Purchase attached hereto (or attached to such New Warrant) appropriately
completed and duly signed, and (ii) payment of the Exercise Price for the number
of Warrant Shares so indicated by the Warrant Holder to be purchased.
 
c. This Warrant shall be exercisable at any time and from time to time during
the Exercise Period for such number of Warrant Shares as is indicated in the
attached Form of Election To Purchase.  If less than all of the Warrant Shares
which may be purchased under this Warrant are exercised at any time, the Company
shall issue or cause to be issued, at its expense, a New Warrant evidencing the
right to purchase the remaining number of Warrant Shares for which no exercise
has been evidenced by this Warrant.
 
d. (i) Notwithstanding anything contained herein to the contrary, but subject to
Section 5(e) and Section 6, the holder of this Warrant may, at its election
exercised in its sole discretion, exercise this Warrant in whole or in part and,
in lieu of making the cash payment otherwise contemplated to be made to the
Company upon such exercise in payment of the Aggregate Exercise Price, elect
instead to receive upon such exercise the “Net Number” of shares of Common Stock
determined according to the following formula (a “Cashless Exercise”):
 
Net Number = (A x (B - C))/B
 
(ii)           For purposes of the foregoing formula:
 
A= the total number shares with respect to which this Warrant is then being
exercised.
 
B= the last reported sale price (as reported by Bloomberg) of the Common Stock
on the trading day immediately preceding the date of the Exercise Notice.
 
C= the Warrant Exercise Price then in effect at the time of such exercise.
 
e. The holder of this Warrant may not make a Cashless Exercise if the resale of
the Warrant Shares by the Holder of the Warrant Shares is covered by an
effective registration statement.
 
6. Maximum Exercise.   The Warrant Holder shall not be entitled to exercise
this Warrant on a Date of Exercise in connection with that number of shares of
Common Stock which would be in excess of the sum of (i) the number of shares of
Common Stock beneficially owned by the Warrant Holder and its affiliates on the
Date of Exercise, and (ii) the number of shares of Common Stock issuable upon
the exercise of this Warrant with respect to which the determination of this
limitation is being made on an Date of Exercise, which would result in
beneficial ownership by the Warrant Holder and its affiliates of more than 4.9%
of the outstanding shares of Common Stock on such date.  This Section 6 may be
waived on 61 days prior written notice.  As used in this Warrant, beneficial
ownership shall be determined in accordance with Section 13(d) of the Exchange
Act and Regulation 13d-3 thereunder.
 

--------------------------------------------------------------------------------


 
7. Adjustment of Exercise Price and Number of Shares.  The character of the
shares of stock or other securities at the time issuable upon exercise of this
Warrant and the Exercise Price therefor, are subject to adjustment upon the
occurrence any of the following events which shall have occurred or which shall
occur at any time on or after the Closing Date and all such adjustments shall be
cumulative:
 
a. Adjustment for Stock Splits, Stock Dividends, Recapitalizations, Etc.  The
Exercise Price of this Warrant and the number of shares of Common Stock or other
securities at the time issuable upon exercise of this Warrant shall be
appropriately adjusted to reflect any stock dividend, stock split, stock
distribution, combination of shares, reverse split, reclassification,
recapitalization or other similar event affecting the number of outstanding
shares of stock or securities.
 
b. Adjustment for Reorganization, Consolidation, Merger, Etc.  In case of any
consolidation or merger of the Company with or into any other corporation,
entity or person, or any other corporate reorganization, in which the Company
shall not be the continuing or surviving entity of such consolidation, merger or
reorganization (any such transaction being hereinafter referred to as a
“Reorganization”), then, in each case, the holder of this Warrant, on exercise
hereof at any time after the consummation or effective date of such
Reorganization (the “Effective Date”), shall receive, in lieu of the shares of
stock or other securities at any time issuable upon the exercise of the Warrant
issuable on such exercise prior to the Effective Date, the stock and other
securities and property (including cash) to which such holder would have been
entitled upon the Effective Date if such holder had exercised this Warrant
immediately prior thereto (all subject to further adjustment as provided in this
Warrant).
 
c. Certificate as to Adjustments.  In case of any adjustment or readjustment in
the price or kind of securities issuable on the exercise of this Warrant, the
Company will promptly give written notice thereof to the holder of this Warrant
in the form of a certificate, certified and confirmed by the Secretary of the
Company, setting forth such adjustment or readjustment and showing in reasonable
detail the facts upon which such adjustment or readjustment is based.
 
d. Sales of Common Stock at less than the Exercise Price. From the date hereof
except for (i) issuances covered by Sections 7(a), 7(b) and 7(e) hereof or (ii)
an issuance of Common Stock upon exercise or upon conversion of warrants,
options or other convertible securities for which an adjustment has already been
made pursuant to this Section 7, as to all of which this Section 7(d) does not
apply, if the Company closes on the sale or issuance of Common Stock at a price,
or issues warrants, options, convertible debt or equity securities with a
exercise price per share or conversion price which is less than the Exercise
Price (such lower sales price, conversion or exercise price, as the case may be,
being referred to as the “Lower Price”), then the Exercise Price shall be
reduced and only reduced to equal the Lower Price and the number of Warrant
Shares issuable hereunder shall be increased such that the aggregate Exercise
Price payable hereunder, after taking into account the decrease in the Exercise
Price, shall be equal to the aggregate Exercise Price prior to such
adjustment..  For purpose of determining the exercise price of warrants issued
by the Company, the price, if any, paid per share for the warrants shall be
added to the exercise price of the warrants. Such adjustment shall be made
successively whenever such an issuance is made.
 



--------------------------------------------------------------------------------


 
e. Price Adjustments Based on Pre-Tax Income per Share.
 
i.  
In the event the Company’s After-Tax Income for the year ended June 30, 2010 is
less than the 2010 Guaranteed ATNI  then the Exercise Price shall be adjusted by
multiplying the Exercise Price by a fraction the numerator of which shall be the
After-Tax Net Income and the denominator shall be the 2010 Guaranteed ATNI
(defined below) provided that in no event shall the Exercise Price be reduced by
more than 50%.  Thus, if  After-Tax Income for the year ended June 30, 2010 is
80% of the 2010 Guaranteed ATNI, the Exercise Price shall be multiplied by 80%.

 
ii.  
Such reduction shall be made at the time the Company files its Form 10-K for the
year ended June 30, 2010, and shall apply to the Warrants which are outstanding
on the date the Form 10-K is filed, or, if not filed on time, on the date that
filing was required, after giving effect to any extension pursuant to Rule
12b-25 of the Exchange Act.  In the event that the Form 10-K is not filed with
the SEC within thirty (30) days after the date that filing was required, the
Exercise Price shall automatically be reduced by 50%.

 
8. Fractional Shares.  The Company shall not be required to issue or cause to be
issued fractional Warrant Shares on the exercise of this Warrant.  The number of
full Warrant Shares that shall be issuable upon the exercise of this Warrant
shall be computed on the basis of the aggregate number of Warrants Shares
purchasable on exercise of this Warrant so presented.  If any fraction of a
Warrant Share would, except for the provisions of this Section 8, be issuable on
the exercise of this Warrant, the Company shall, at its option, (i) pay an
amount in cash equal to the Exercise Price multiplied by such fraction or (ii)
round the number of Warrant Shares issuable, up to the next whole number.
 
9. Sale or Merger of the Company.  Upon a Merger Transaction (as defined below),
the restriction contained in Section 6 shall immediately be released and the
Warrant Holder will have the right to exercise this Warrant concurrently with
such Merger Transaction.  For purposes of this Warrant, the term “Merger
Transaction” shall mean a consolidation or merger of the Company into another
company or entity in which the Company is not the surviving entity or the sale
of all or substantially all of the assets of the Company to another company or
entity not controlled by the then existing stockholders of the Company.
 
10. Notice of Intent to Sell or Merge the Company.  The Company will give
Warrant Holder ten (10) Business Days notice before any Merger Transaction.
 
11. Issuance of Substitute Warrant. In the event of a merger, consolidation,
recapitalization or reorganization of the Company or a reclassification of
Company shares of stock, which results in an adjustment to the number of shares
subject to this Warrant and/or the Exercise Price hereunder, the Company agrees
to issue to the Warrant Holder a substitute Warrant reflecting the adjusted
number of shares and/or Exercise Price upon the surrender of this Warrant to the
Company.  However, in the event that the Company does not issue a substitute
warrant, the number and class of Warrant Shares or other securities and the
Exercise Price shall be adjusted as provided in this Warrant, and this Warrant
shall relate the adjusted number of Warrant Shares and Exercise Price.
 
12. Notice.  All notices and other communications hereunder shall be in writing
and shall be deemed to have been given (i) on the date they are delivered if
delivered in person; (ii) on the date initially received if delivered by
facsimile transmission followed by registered or certified mail confirmation;
(iii) on the date delivered by an overnight courier service; or (iv) on the date
of delivery after it is mailed by registered or certified mail, return receipt
requested with postage and other fees prepaid as follows:
 
 

--------------------------------------------------------------------------------


If to the Company:
Longwei Petroleum Investment Holding Limited
No. 30, Guanghua Street, Xiaojingyu Xiang,
Wanbailin District,
Taiyan City, Shanxi Province
People’s Republic of China 030024
Attn: Chief Executive Officer
Facsimile: 617-977-8618

 
with a copy to:
 
Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor
New York, NY 10006
Facsimile:  212 930 9725
Attn.:  Darrin M Ocasio, Esq.

 
If to the Warrant Holder:


at the address or telecopier number and to the attention of the person shown on
the Company’s warrant register.


with a copy to:
 
National Securities Corporation
330 Madison Avenue, 18th Floor,
New York, NY 10017
Attn: Jonathan C. Rich

 
13.  
Miscellaneous.

 
a. This Warrant shall be binding on and inure to the benefit of the parties
hereto and their respective successors and permitted assigns.  This Warrant may
be amended only by a writing signed by the Company and the Warrant Holder.
 
b. Nothing in this Warrant shall be construed to give to any person or
corporation other than the Company and the Warrant Holder any legal or equitable
right, remedy or cause of action under this Warrant; this Warrant shall be for
the sole and exclusive benefit of the Company and the Warrant Holder.
 
c. This Warrant shall be governed by, construed and enforced in accordance with
the internal laws of the State of New York without regard to the principles of
conflicts of law thereof.
 
d. The headings herein are for convenience only, do not constitute a part of
this Warrant and shall not be deemed to limit or affect any of the provisions
hereof.
 
e. In case any one or more of the provisions of this Warrant shall be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Warrant shall not in any way be affected or
impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonably
substitute therefore, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.
 

--------------------------------------------------------------------------------


 
f. The Warrant Holder shall not, by virtue hereof, be entitled to any voting or
other rights of a stockholder of the Company, either at law or equity, and the
rights of the Warrant Holder are limited to those expressed in this Warrant.
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
the authorized officer as of the date first above stated.


Date:          ,
2009                                                                                     




LONGWEI PETROLEUM INVESTMENT HOLDING LIMITED.
 
By:________________________________________                     
Name:_____________________________________
Title:______________________________________
 
 

--------------------------------------------------------------------------------


FORM OF ELECTION TO PURCHASE


(To be executed by the Warrant Holder to exercise the right to purchase shares
of Common Stock under the foregoing Warrant)


To:  Longwei Petroleum Investment Holding Limited:


In accordance with the Warrant enclosed with this Form of Election to Purchase,
the undersigned hereby irrevocably elects to purchase ______________ shares of
Common Stock (“Common Stock”), no par value, of Longwei Petroleum Investment
Holding Limited. and encloses the warrant and $____ for each Warrant Share being
purchased or an aggregate of $________________ in cash or certified or official
bank check or checks, which sum represents the aggregate Exercise Price (as
defined in the Warrant) together with any applicable taxes payable by the
undersigned pursuant to the Warrant.


The undersigned requests that certificates for the shares of Common Stock
issuable upon this exercise be issued in the name of:


                                                                           



                                                                           


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

                                                                         
(Please print name and address)
 
 

--------------------------------------------------------------------------------

 (Please insert Social Security or Tax Identification Number)


If the number of shares of Common Stock issuable upon this exercise shall not be
all of the shares of Common Stock which the undersigned is entitled to purchase
in accordance with the enclosed Warrant, the undersigned requests that a New
Warrant (as defined in the Warrant) evidencing the right to purchase the shares
of Common Stock not issuable pursuant to the exercise evidenced hereby be issued
in the name of and delivered to:


                                                                           




--------------------------------------------------------------------------------

                                          
(Please print name and address)


Dated:________________________________________   Name of Warrant
Holder:____________________________________


                                                                
 

--------------------------------------------------------------------------------

(Print)
 

--------------------------------------------------------------------------------

 (By:)
 

--------------------------------------------------------------------------------

(Name:)
 

--------------------------------------------------------------------------------

 (Title:)
 
Signature must conform in all respects to name of Warrant Holder as specified on
the face of the Warrant

